

SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of November 2,
2006 (this “Amendment”) is entered into among Matria Healthcare, Inc., a
Delaware corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent and Collateral
Agent. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).


RECITALS


WHEREAS the Borrower, the Guarantors, the Lenders and Bank of America, N.A., in
its capacity as Administrative Agent and Collateral Agent entered into that
certain Credit Agreement dated as of January 19, 2006 (as amended or modified
from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Consent. Notwithstanding the terms of Section 8.12 of the Credit Agreement,
the Lenders hereby agree that the Borrower may use the proceeds of the Tranche
B-2 Term Loan to prepay the Second Lien Term Loan in full on the Second
Amendment Effective Date.


2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order and shall read as follows:


“Second Amendment Effective Date” means November 2, 2006.


“Tranche B-2 Term Loan” has the meaning specified in Section 2.01(c).


“Tranche B-2 Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche B-2 Term Loan to the Borrower pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Tranche B-2 Term Loan
Commitments of all of the Lenders as in effect on the Second Amendment Effective
Date is SIXTY-FIVE MILLION DOLLARS ($65,000,000).


“Tranche B-2 Term Loan Note” has the meaning specified in Section 2.11(a).


(b) The following definitions in Section 1.01 of the Credit Agreement are
deleted in their entirety: “Consolidated First Lien Leverage Ratio”, “Tranche C
Term Loan”, “Tranche C Term Loan Commitment” and “Tranche C Term Loan Note”.


(c) The definition of “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

1

--------------------------------------------------------------------------------





“Applicable Percentage” means with respect to any Lender, (a) with respect to
such Lender’s Revolving Commitment at any time, the percentage of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, (b) with respect to such Lender’s
portion of the outstanding Tranche B Term Loan at any time, the percentage of
the outstanding principal amount of the Tranche B Term Loan held by such Lender
at such time and (c) with respect to such Lender’s portion of the outstanding
Tranche B-2 Term Loan at any time, the percentage of the outstanding principal
amount of the Tranche B-2 Term Loan held by such Lender at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


(d) The language preceding the table in subclause (b) in the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:


(b) with respect to the Tranche B Term Loan and the Tranche B-2 Term Loan, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a):


(e) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended by deleting subclause (c) in its entirety.


(f) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Tranche B Term Loan Commitment of such Lender and/or the Tranche B-2 Term
Loan Commitment of such Lender.


(g) The definition of “Consolidated Scheduled Funded Debt Payments” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases and (c) shall
not include any voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05.


(h) The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

2

--------------------------------------------------------------------------------





“Excess Cash Flow” means, for any period for the Borrower and its Subsidiaries,
an amount equal to the sum of (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Scheduled
Funded Debt Payments minus (f) the amount of any voluntary prepayments made on
the Tranche B Term Loan and the Tranche B-2 Term Loan minus (g) the amount of
Contingent Purchase Price Obligations minus (h) increases in Consolidated
Working Capital plus (i) decreases in Consolidated Working Capital, in each case
on a consolidated basis determined in accordance with GAAP.


(i) The definition of “Loan” in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Tranche B Term Loan or Tranche
B-2 Term Loan.


(j) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), January 19, 2011, (b) as to
the Tranche B Term Loan, January 19, 2012 and (c) as to the Tranche B-2 Term
Loan, January 19, 2012.


(k) The definition of “Note” and “Notes” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Tranche B
Term Loan Notes and/or the Tranche B-2 Term Loan Notes, individually or
collectively, as appropriate.


(l) The definition of “Term Loans” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“Term Loans” means the collective reference to the Tranche B Term Loan and the
Tranche B-2 Term Loan, and “Term Loan” means any one of them.


(m) Section 2.01(c) of the Credit Agreement is hereby amended to read as
follows:


(c) Tranche B-2 Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the “Tranche
B-2 Term Loan”) to the Borrower in Dollars on the Second Amendment Effective
Date in an amount not to exceed such Lender’s Tranche B-2 Term Loan Commitment.
Amounts repaid on the Tranche B-2 Term Loan may not be reborrowed. The Tranche
B-2 Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as
further provided herein, provided, however, all Borrowings made on the Second
Amendment Effective Date shall be made as Base Rate Loans.


(n) Subsection (e) Section 2.02 of the Credit Agreement is hereby amended to
read as follows:

3

--------------------------------------------------------------------------------





(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other and all continuations of Loans as the same Type, there shall
not be more than 5 Interest Periods in effect with respect to Revolving Loans, 5
Interest Periods in effect with respect to the Tranche B Term Loan and 2
Interest Periods in effect with respect to the Tranche B-2 Term Loan


(o) The first sentence of Section 2.05(a)(i) of the Credit Agreement is hereby
amended to read as follows:


The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Revolving Loans, the Tranche B
Term Loan and the Tranche B-2 Term Loan in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding) and (D) any prepayment of the Term Loans shall
be applied pro rata to the Tranche B Term Loan and the Tranche B-2 Term Loan (in
each case, ratably to the remaining principal amortization payments thereof).


(p) Section 2.05(b)(v) of the Credit Agreement is hereby amended to read as
follows:


(v) Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Term Loans in an aggregate amount equal to 50% of such Net Cash
Proceeds. Any such prepayment pursuant to this clause (v) to be applied as set
forth in clause (vii) below.


(q) Section 2.05(b)(vii)(B) of the Credit Agreement is hereby amended to read as
follows:


(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii),
(iv), (v), and (vi) pro rata to the Tranche B Term Loan and the Tranche B-2 Term
Loan (in each case, ratably to the remaining principal amortization payments
thereof).


(r) Section 2.07(d) of the Credit Agreement is Credit Agreement is hereby
amended to read as follows:


(d) Tranche B-2 Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche B-2 Term Loan in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:

4

--------------------------------------------------------------------------------





 
Payment Dates
Principal Amortization Payment
   
December 31, 2006
$162,500
March 31, 2007
$162,500
June 30, 2007
$162,500
September 30, 2007
$162,500
December 31, 2007
$162,500
March 31, 2008
$162,500
June 30, 2008
$162,500
September 30, 2008
$162,500
December 31, 2008
$162,500
March 31, 2009
$162,500
June 30, 2009
$162,500
September 30, 2009
$162,500
December 31, 2009
$162,500
March 31, 2010
$162,500
June 30, 2010
$162,500
September 30, 2010
$162,500
December 31, 2010
$162,500
March 31, 2011
$15,559,375
June 30, 2011
$15,559,375
September 30, 2011
$15,559,375
Maturity Date
$15,559,375



(s) The penultimate sentence of Section 2.11(a) of the Credit Agreement is
hereby amended to read as follows:


Each such promissory note shall (i) in the case of Revolving Loans, be in the
form of Exhibit 2.10(a)(i) (a “Revolving Note”), (ii) in the case of Swing Line
Loans, be in the form of Exhibit 2.10(a)(ii) (a “Swing Line Note”), (iii) in the
case of the Tranche B Term Loan, be in the form of Exhibit 2.10(a)(iii) (a
“Tranche B Term Loan Note”) and (iv) in the case of the Tranche B-2 Term Loan,
be in the form of Exhibit 2.10(a)(iv) (a “Tranche B-2 Term Loan Note”).


(t) Subclause (b) of Section 6.02 of the Credit Agreement is hereby amended to
read as follows:


(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject


(u) Section 8.01(p) of the Credit Agreement is hereby amended to read as
follows:


(p) [Reserved.]

5

--------------------------------------------------------------------------------





(v) Section 8.03(f) of the Credit Agreement is hereby amended to read as
follows:


(f) [Reserved.]


(w) Section 8.09(a) of the Credit Agreement is hereby amended to read as
follows:


(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party, (v) pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (vi) act
as a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i)-(iv) above) for (1) this Agreement and the
other Loan Documents, (2) any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.05 pending the consummation
of such sale.


(x) Section 8.11(b) of the Credit Agreement is hereby amended to read as
follows:


(b) [Reserved.]


(y) Section 8.12 of the Credit Agreement is hereby amended to read as follows:


8.12 [Reserved.]


(z) Section 9.01(m) of the Credit Agreement is hereby amended to read as
follows:


(m) [Reserved.]


(aa) Clause (ix) of Section 11.01(a) of the Credit Agreement is hereby amended
to read as follows:


(ix) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of each of (i) the outstanding Tranche B Term
Loan and (ii) the outstanding Tranche B-2 Term Loan, (A) amend, change, waive,
discharge or terminate Section 2.05(b)(vii) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii), (iii), (iv), (v) or (vi) hereof or (B) amend or change any
provision of this Section 11.01(a)(ix); or


(bb) Clause (i) Section 11.06(b) of the Credit Agreement is hereby amended by
replacing the reference to “Tranche C Term Loan” with a reference to “Tranche
B-2 Term Loan”.

6

--------------------------------------------------------------------------------





(cc) Schedule 2.01 of the Credit Agreement is hereby amended to add the
Commitments identified on Schedule 2.01 attached hereto.


(dd) Exhibit 2.10(a)(iv) to the Credit Agreement is hereby amended to read as
provided on Exhibit 2.10(a)(iv) attached hereto, and the listing of exhibits
following the table of contents to the Credit Agreement is hereby amended
accordingly.


3. Amendment to Security Agreement. The Security Agreement is hereby amended by
replacing each reference therein to “Control Agent” with a reference to
“Collateral Agent”.


4. Amendment to Pledge Agreement. The Pledge Agreement is hereby amended by
replacing each reference therein to “Control Agent” with a reference to
“Collateral Agent”.


5. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:


(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantors, the Required Lenders, Lenders holding
a majority of the outstanding Tranche B Term Loan and Bank of America, N.A., as
Administrative Agent and Collateral Agent;


(b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel, (i) certifying that the Organization
Documents of each Loan Party delivered on the Closing Date have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the Second Amendment Effective Date, (ii) attaching resolutions of each
Loan Party approving and adopting this Amendment, the transactions contemplated
herein and authorizing the execution and delivery of this Amendment and any
documents, agreements or certificates related thereto and certifying that such
resolutions have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the Second Amendment Effective Date and (iii)
certifying that the Borrower and its Subsidiaries (after giving effect to this
Amendment and the incurrence of Indebtedness related hereto) are Solvent on a
consolidated basis.


(c) Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the Second Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent.


(d) Receipt by the Administrative Agent of evidence that, simultaneously with
the effectiveness of this Amendment, the Second Lien Term Loan has been repaid
in full and terminated.


(e) Receipt by the Administrative Agent and the Lenders of any fees and expense
required to be paid on or before the Second Amendment Effective Date.


6. Miscellaneous.


(a) The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c) Each Loan Party hereby represents and warrants as follows:


(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.


(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.


(f) Each of the Loans Parties hereby acknowledge that the Control Agent has
delivered all Control Collateral (as defined in the Pledge Agreement) to the
Collateral Agent and the capacity of control agent has been terminated.


(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





 
Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:    MATRIA HEALTHCARE, INC.,
a Delaware corporation


By:     
Name:
Title:


GUARANTORS:   MATRIA WOMEN’S AND CHILDREN’S HEALTH, LLC,
a Delaware limited liability company
 


By:     
Name:
Title: 


MATRIA CASE MANAGEMENT, INC.,
a Georgia corporation
 


By:     
Name:
Title: 


MIAVITA, INC.,
a Georgia corporation
 


By:     
Name:
Title: 


MATRIA HEALTH ENHANCEMENT COMPANY,
a Delaware corporation
 


By:     
Name:
Title: 


DIABETES ACQUISITION, INC.,
a Georgia corporation
 


By:     
Name:
Title: 

7

--------------------------------------------------------------------------------





GAINOR MEDICAL ACQUISITION COMPANY,
a Georgia corporation
 


By:     
Name:
Title: 


MATRIA HEALTHCARE OF ILLINOIS, INC.,
a Georgia corporation
 


By:     
Name:
Title: 


MATRIA OF NEW YORK, INC.,
a New York corporation
 


By:     
Name:
Title: 


QUALITY ONCOLOGY, INC.,
a Delaware corporation
 


By:     
Name:
Title: 


WINNINGHABITS, INC.,
a Delaware corporation
 


By:     
Name:
Title: 


 

8

--------------------------------------------------------------------------------





WINNINGHABITS.COM, LTD.,
a Texas limited partnership
 


By:     
Name:
Title: 


WINNINGHABITS GP, INC.,
a Delaware corporation
 


By:     
Name:
Title: 


WINNINGHABITS LP, INC.,
a Delaware corporation
 


By:     
Name:
Title: 


CORSOLUTIONS MEDICAL, INC.,
a Delaware corporation
 


By:     
Name:
Title: 


CORSOLUTIONS INC.,
a Delaware corporation
 


By:     
Name:
Title: 


HEALTH AND PRODUCTIVITY CORPORATION OF AMERICA, INC.,
a Delaware corporation
 


By:     
Name:
Title: 

9

--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:     BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


By:  
Name: Kristine Thennes
Title: Vice President 


LENDERS:     BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:     
Name: William H. Powell
Title: Senior Vice President


[Additional Lenders]









Schedule 2.01


TRANCHE B-2 TERM LOAN COMMITMENTS




Lender
Tranche B-2 Term Loan Commitment
Applicable Percentage
Bank of America, N.A.
$65,000,000.00
100.000000000%
     
Total
$65,000,000.00
100.000000000%










Exhibit 2.10(a)(iv)


FORM OF TRANCHE B-2 TERM LOAN NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_______________ or registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Tranche B-2 Term Loan made by the Lender to the Borrower under
that certain Credit Agreement, dated as of January 19, 2006 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among the Borrower, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Tranche B-2 Term Loan from the date of such Tranche B-2 Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Tranche B-2 Term Loan Note is one of the Tranche B-2 Term Loan Notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Tranche B-2 Term Loan Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Tranche B-2
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Tranche B-2 Term Loan Note and endorse thereon
the date, amount and maturity of its Tranche B-2 Term Loans and payments with
respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Tranche B-2 Term Loan Note.


THIS TRANCHE B-2 TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.




MATRIA HEALTHCARE, INC.,
a Delaware corporation


By:     
Name:
Title:
 
10

--------------------------------------------------------------------------------

 